Exhibit 10.2

 

LICENSING CONTRIBUTION AGREEMENT

 

 

between

 

 

GUESS? LICENSING, INC.,

 

as Licensing

 

 

and

 

 

GUESS? IP HOLDER L.P.,

 

as IP Holder

 

 

Dated as of April 28, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

 

DEFINITIONS

 

 

 

SECTION 1.01

 

Definitions

 

 

 

ARTICLE II.

 

 

 

CONVEYANCE OF LICENSES

 

 

 

SECTION 2.01

 

Conveyance of Licensing Contributed License Agreements

SECTION 2.02

 

Filings

SECTION 2.03

 

Security Interests

 

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

 

 

SECTION 3.01

 

Representations and Warranties of Licensing

SECTION 3.02

 

Representations and Warranties of IP Holder

SECTION 3.03

 

Representations and Warranties of Licensing as to the Licensing Contributed
License Agreements

 

 

 

ARTICLE IV.

 

 

 

COVENANTS OF LICENSING

 

 

 

SECTION 4.01

 

Covenants of Licensing

 

 

 

ARTICLE V.

 

 

 

DELIVERY OF GENERAL PARTNERSHIP INTERESTS

 

 

 

SECTION 5.01

 

Delivery of General Partnership Interests

SECTION 5.02

 

Tax-Free Capital Contribution.

 

 

 

ARTICLE VI.

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

SECTION 6.01

 

Indemnification

SECTION 6.02

 

Amendment

 

i

--------------------------------------------------------------------------------


 

SECTION 6.03

 

Protection of Right, Title and Interest to Guess? IP

SECTION 6.04

 

Assignment

SECTION 6.05

 

Merger or Consolidation of, or Assumption of the Obligations of, Licensing

SECTION 6.06

 

Governing Law

SECTION 6.07

 

Submission To Jurisdiction; Waivers

SECTION 6.08

 

Notices

SECTION 6.09

 

Severability of Provisions

SECTION 6.10

 

Further Assurances

SECTION 6.11

 

No Waiver; Cumulative Remedies

SECTION 6.12

 

Counterparts

SECTION 6.13

 

Third-Party Beneficiaries

SECTION 6.14

 

Headings

SECTION 6.15

 

Merger and Integration

SECTION 6.16

 

Force Majeure.

SECTION 6.17

 

Nonpetition Covenants

SECTION 6.18

 

Interpretation.

SECTION 6.19

 

Waiver of Jury Trial.

 

 

 

Schedule A – Licensing Contributed License Agreements

Schedule B – Form of Instruction to Pay into Lockbox Account

 

ii

--------------------------------------------------------------------------------


 

This LICENSING CONTRIBUTION AGREEMENT (this “Licensing Contribution Agreement”),
is dated as of April 28, 2003, by and between Guess? Licensing, Inc., a
corporation organized and existing under the laws of the State of Delaware
(“Licensing”), and Guess? IP Holder L.P., a limited partnership organized under
the laws of the State of Delaware, as IP Holder.

 

RECITALS

 

WHEREAS, Licensing desires to absolutely contribute, sell, assign, convey, and
transfer to IP Holder certain license agreements in exchange for general
partnership interests in IP Holder; and

 

WHEREAS, IP Holder desires to acquire from Licensing certain license agreements
pursuant to which certain trademarks and intellectual property are licensed to
third parties, including the right to receive royalty payments due to the
licensor thereunder, but not including the duties of Licensing thereunder that
are in the nature of payment obligations or obligations to purchase from the
licensees thereunder any goods manufactured, sold, or distributed by such
licensees;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, each party agrees as follows for the benefit of the other party and
for the benefit of IP Holder, the Issuer and the Indenture Trustee:

 

ARTICLE I.

DEFINITIONS

 

SECTION 1.01                                    Definitions.  Certain
capitalized terms used in this Licensing Contribution Agreement that are not
otherwise defined herein shall have the meanings ascribed to them in Annex X as
attached hereto, and the following terms shall have the respective meanings set
forth in this Section 1.01:

 

“Licensing Contributed License Agreements” means the specific trademark license
agreements being transferred pursuant to this Licensing Contribution Agreement,
, as the same may be amended, modified or extended from time to time, and all
proceeds thereof and payments thereunder, that are identified on Schedule A.

 

“Licensing Contributed License Agreement File” means, with respect to each
Licensing Contributed License Agreement:

 

(a)                                  the fully executed original of the
Licensing Contributed License Agreement; and

 

(b)                                 any and all other documents that Licensing
or the Servicer, as the case may be, shall keep on file, in accordance with its
customary procedures, relating to such Licensing Contributed License Agreement
or the related Licensing Licensee, including

 

1

--------------------------------------------------------------------------------


 

any samples and other materials provided pursuant to the Licensing Contributed
License Agreement terms.

 

“Licensing Licensee” means a Person who has licensed any of the Guess?
Trademarks by the execution and delivery of a Licensing Contributed License
Agreement, or any other Person who owes or may be liable for payments under such
Licensing Contributed License Agreement.

 

“Schedule of Licensing Contributed License Agreements” means the schedule of
Licensing Contributed License Agreements described in Section 2.01 and attached
as Schedule A.

 

ARTICLE II.

CONVEYANCE OF LICENSES

 

SECTION 2.01                                    Conveyance of Licensing
Contributed License Agreements.

 

(a)                                  Subject to the terms and conditions of this
Licensing Contribution Agreement, Licensing hereby contributes, sells, assigns,
conveys, and transfers to IP Holder pursuant to this Licensing Contribution
Agreement, and IP Holder hereby accepts from Licensing (subject to Licensing’s
obligations hereunder):

 

(i)                                     all right, title, and interest of
Licensing in and to the Licensing Contributed License Agreements, and all monies
due or to become due thereon or paid thereunder by the Licensing Licensees
(other than any duties of Licensing thereunder that are in the nature of payment
obligations or obligations to purchase from licensees thereunder any goods
manufactured, sold, or distributed by such licensees), including, without
limitation, in the case of any Licensing Contributed License Agreement the
provisions of which reserve to Licensing the right to consent to or withhold
consent from any licensee with respect to retail sales of goods produced
thereunder or sales of goods produced thereunder to specific stores or
distribution channels, the right to give or withhold such consent and the right
to delegate the giving or withholding of such consent to an agent of IP Holder;
and

 

(ii)                                  all proceeds of the foregoing.

 

(b)                                 In connection with the foregoing
contribution, Licensing further agrees, at its own expense, (i) to annotate and
indicate in its master computer records (including backup files) that the
Licensing Contributed License Agreements have been transferred to IP Holder
pursuant to this Licensing Contribution Agreement, (ii) to deliver to IP Holder
a true and complete list of all the Licensing Contributed License Agreements,
identified by the name of the Licensing Licensee, which list shall be marked as
Schedule A to this Licensing Contribution Agreement and is hereby incorporated
into and made a part of this Licensing Contribution Agreement, (iii) to deliver
the Licensing Contributed License Agreement Files to or upon the order of IP
Holder, (iv) to provide any notices and to execute any assignment agreements
necessary under the UCC or the laws of any state or foreign jurisdiction to give
the Licensing

 

2

--------------------------------------------------------------------------------


 

Licensees notice of the change in licensor or otherwise to effect properly the
conveyance of the Licensing Contributed License Agreements, and (v) to deliver
to each licensee with respect to a Licensing Contributed License Agreement an
instruction to make all future payment of Royalty Receivables to the Lockbox
Account in a form substantially the same as that set forth in Schedule B hereto.

 

(c)                                  In connection with the foregoing
contribution, IP Holder hereby expressly agrees to assume the obligations of
Licensing as licensor under each of the Licensing Contributed License Agreements
(except for those obligations retained by Licensing as described in clause
(a)(i) of this Section 2.01).

 

SECTION 2.02                                    Filings.  Licensing agrees, at
its own expense, to cause all financing statements and continuation statements
(including, but not limited to, filings under the UCC and relevant foreign
equivalents), this Licensing Contribution Agreement and all amendments hereto,
and any other documents necessary to provide third parties with notice of IP
Holder’s right, title, and interest to the Licensing Contributed License
Agreements to be promptly recorded, registered, and filed, and at all times to
be kept recorded, registered, and filed, all in such manner and in such places
as may be required by law fully to preserve and protect the right, title, and
interest of IP Holder to the Licensing Contributed License Agreements. 
Licensing shall deliver to IP Holder file-stamped copies of, or filing receipts
for, any document recorded, registered, or filed as provided above as soon as
available following such recording, registration, or filing.  IP Holder shall
cooperate fully with Licensing in connection with the obligations set forth in
this section and shall execute any and all documents reasonably required to
fulfill the intent of this section.

 

SECTION 2.03                                    Security Interests.  It is the
intention of the parties that the contribution of assets from Licensing to IP
Holder as contemplated by Section 2.01 hereof will constitute an absolute
transfer and assignment, and that the beneficial interest in and title to the
Licensing Contributed License Agreements shall not be property of Licensing’s
estate in the event of the filing of a bankruptcy petition by or against
Licensing under any bankruptcy law, and that the Licensing Contributed License
Agreements will not be deemed “executory contracts” that Licensing (or the
trustee in bankruptcy for Licensing) can reject in a bankruptcy or insolvency
proceeding.  However, if the transfer of any of the Licensing Contributed
License Agreements is deemed to be other than an absolute assignment, the
parties intend that all filings described in Section 2.02 shall give IP Holder a
first priority perfected security interest in, to, and under the Licensing
Contributed License Agreements.  This Licensing Contribution Agreement shall be
deemed to be the grant of a security interest in the Licensing Contributed
License Agreements from Licensing to IP Holder, and IP Holder shall have all the
rights, powers, and privileges of a secured party under the UCC.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01                                    Representations and Warranties
of Licensing

 

(a)                                  Licensing hereby represents and warrants to
IP Holder that:

 

(i)                                     Organization and Good Standing. 
Licensing is duly organized and validly existing as a corporation in good
standing under the laws of the State of Delaware, and has power and authority to
own its properties and to conduct its business as such properties are currently
owned and such business is presently conducted, and has corporate power,
authority, and legal right to convey the Licensing Contributed License
Agreements.

 

(ii)                                  Due Qualification.  Licensing is duly
qualified to do business as a foreign corporation in good standing, and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualifications and where the failure to so qualify would have a Material Adverse
Effect.

 

(iii)                               Power and Authority.  Licensing has the
corporate power and authority to execute and deliver this Licensing Contribution
Agreement and to carry out its terms; and the execution, delivery and
performance of this Licensing Contribution Agreement has been duly authorized by
Licensing by all necessary corporate action.

 

(iv)                              Binding Obligation.  This Licensing
Contribution Agreement constitutes a legal, valid, and binding obligation of
Licensing, enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium, and other
similar laws affecting creditors’ rights generally, or by general principles of
equity.

 

(v)                                 No Violation.  The consummation of the
transactions contemplated by this Licensing Contribution Agreement and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, nor constitute (with or without notice or
lapse of time) a default under, the articles of incorporation or bylaws of
Licensing, or conflict with or breach any of the material terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, or other instrument to which Licensing is a party or by
which it is bound; nor result in the creation or imposition of any Lien (other
than Permitted Liens) upon any of its properties pursuant to the terms of any
such indenture, agreement, or other instrument; nor violate any law or, to the
best of Licensing’s knowledge, any order, rule, or regulation applicable to
Licensing of any court or of any federal, state, or foreign regulatory body,
administrative agency, or other governmental instrumentality having jurisdiction
over Licensing or its properties, which breach, default, conflict, lien, or
violation would have a Material Adverse Effect.

 

4

--------------------------------------------------------------------------------


 

(vi)                              No Proceedings.  There is no action, suit, or
proceeding before or by any court or governmental agency or body, domestic or
foreign, now pending or, to Licensing’s knowledge, threatened, against or
affecting Licensing: (i) asserting the invalidity of this Licensing Contribution
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Licensing Contribution Agreement, or (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Licensing of its obligations under, or the validity or
enforceability of, this Licensing Contribution Agreement.

 

(vii)                           Solvency.  Licensing is, and immediately after
giving effect to the transactions contemplated by this Licensing Contribution
Agreement and the other Transaction Documents will be, solvent.

 

(viii)                        Taxes.  Licensing has filed, or caused to be
filed, in a timely manner all tax returns, reports and declarations that are
required to be filed by them or any of them.  All information in such tax
returns, reports, and declarations is complete and accurate in all material
respects.  Licensing has paid or caused to be paid all taxes due and payable or
claimed due and payable in any assessment received by it, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to Licensing and with respect to which adequate
reserves have been set aside on its books.  Adequate provision has been made for
the payment of all accrued and unpaid federal, state, county, local, foreign,
and other taxes whether or not due and payable and whether or not disputed.

 

(ix)                                Non-Contravention.  The execution, delivery
and performance of this Licensing Contribution Agreement in accordance with its
terms and the consummation of the transactions contemplated hereby by Licensing
do not and will not require the consent or approval of any Person, except for
such consents and approvals as have already been obtained and (ii) violate any
applicable laws.

 

(x)                                   Governmental Regulation.  Licensing is not
required to obtain any consent, approval, authorization, permit or license from,
or effect any filing or registration with any Governmental Authority in
connection with the execution, delivery and performance of this Licensing
Contribution Agreement in accordance with its terms other than filings intended
to perfect the security interest granted hereunder.

 

(xi)                                State of Organization.  As of the date
hereof, Licensing is incorporated under the laws of the State of Delaware.

 

(b)                                 The representations and warranties set forth
in this Section 3.01 will survive the conveyance of the Licensing Contributed
License Agreements by Licensing to IP Holder pursuant to this Licensing
Contribution Agreement.  Upon discovery by Licensing or IP Holder of a breach of
any of the foregoing representations and warranties or the occurrence of an
event that materially and adversely affects the interests of IP Holder (or any
assignee thereof) in

 

5

--------------------------------------------------------------------------------


 

this Licensing Contribution Agreement, the party discovering such breach or
event shall give prompt written notice to the other and the Indenture Trustee.

 

SECTION 3.02                                    Representations and Warranties
of IP Holder.

 

(a)                                  IP Holder hereby represents and warrants to
Licensing that:

 

(i)                                     Organization and Good Standing.  IP
Holder is duly organized and validly existing as a limited partnership in good
standing under the laws of the State of Delaware, and has the power, authority,
and legal right to acquire and become licensor under the Licensing Contributed
License Agreements.

 

(ii)                                  Due Qualification.  IP Holder is duly
qualified to do business as a foreign limited partnership in good standing, and
has obtained all necessary licenses and approvals in all jurisdictions in which
assignment of the Licensing Contributed License Agreements or the conduct of its
business requires such qualifications and where the failure to so qualify would
have a Material Adverse Effect.

 

(iii)                               Power and Authority.  IP Holder has the
power and authority to execute and deliver this Licensing Contribution Agreement
and to carry out its terms; IP Holder has full power and authority to acquire
the Licensing Contributed License Agreements and has duly authorized such
acquisition; and the execution, delivery, and performance of this Licensing
Contribution Agreement has been duly authorized by IP Holder by all necessary
action.

 

(iv)                              Binding Obligation.  This Licensing
Contribution Agreement constitutes a legal, valid, and binding obligation of IP
Holder, enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium, and other
similar laws affecting creditors’ rights generally or by general principles of
equity.

 

(v)                                 No Violation.  The consummation of the
transactions contemplated by this Licensing Contribution Agreement and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, nor constitute (with or without notice or
lapse of time) a default under, the certificate of limited partnership or
limited partnership agreement of IP Holder, or conflict with or breach any of
the material terms or provisions of, or constitute (with or without notice or
lapse of time) a default under, any indenture, agreement, or other instrument to
which IP Holder is a party or by which it is bound; nor result in the creation
or imposition of any Lien (other than Permitted Liens) upon any of its
properties pursuant to the terms of any such indenture, agreement, or other
instrument; nor violate any law or, to the best of IP Holder’s knowledge, any
order, rule, or regulation applicable to IP Holder of any court or of any
federal, state, or foreign regulatory body, administrative agency, or other
governmental instrumentality having jurisdiction over IP Holder or its
properties, which breach, default, conflict, Lien, or violation would have a
Material Adverse Effect.

 

6

--------------------------------------------------------------------------------


 

(vi)                              No Proceedings.  There is no action, suit, or
proceeding before or by any court or governmental agency or body, domestic or
foreign, now pending or, to IP Holder’s knowledge, threatened, against or
affecting IP Holder: (i) asserting the invalidity of this Licensing Contribution
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Licensing Contribution Agreement, or (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by IP Holder of its obligations under, or the validity or
enforceability of, this Licensing Contribution Agreement.

 

(vii)                           No Consents.  No consent, approval, or order of,
or filing with, any court or governmental body is required to be obtained or
made by IP Holder for the consummation of the transactions in the manner
contemplated by this Licensing Contribution Agreement, except such as have been
obtained as of the Closing Date or such as may be required under state
securities laws.

 

(viii)                        Taxes.  IP Holder has filed, or caused to be
filed, in a timely manner all tax returns, reports and declarations that are
required to be filed by them or any of them.  All information in such tax
returns, reports, and declarations is complete and accurate in all material
respects.  IP Holder has paid or caused to be paid all taxes due and payable or
claimed due and payable in any assessment received by it, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to IP Holder and with respect to which adequate
reserves have been set aside on its books.  Adequate provision has been made for
the payment of all accrued and unpaid federal, state, county, local, foreign,
and other taxes whether or not due and payable and whether or not disputed.

 

(b)                                 The representations and warranties set forth
in this Section 3.02 shall survive the conveyance of the Licensing Contributed
License Agreements by Licensing to IP Holder pursuant to this Licensing
Contribution Agreement.  Upon discovery by Licensing or IP Holder of a breach of
any of the foregoing representations and warranties or the occurrence of event
that materially and adversely affects the interests of IP Holder (or any
assignee thereof) in the Licensing Contributed License Agreements, the party
discovering such breach or event shall give prompt written notice to the other
and the Indenture Trustee.

 

SECTION 3.03                                    Representations and Warranties
of Licensing as to the Licensing Contributed License Agreements.

 

(a)                                  Licensing hereby represents and warrants
that:

 

(i)                                     Characteristics of Licenses.  Each
Licensing Contributed License Agreement (A) is an Eligible License Agreement,
(B) has been fully and properly executed by the parties thereto, and (C)
contains customary enforceable provisions such that the rights and remedies of
the licensor shall be adequate for IP Holder or its agent to enforce the
Licensing Contributed License Agreement.

 

7

--------------------------------------------------------------------------------


 

(ii)                                  Schedule of Licenses.  The information set
forth in the Schedule of Licensing Contributed License Agreements is true and
correct in all material respects.

 

(iii)                               Compliance with Law.  Each of the Licensing
Contributed License Agreements, and the assignment and contribution thereof
pursuant to this Licensing Contribution Agreement, complies in all material
respects with all requirements of applicable federal, state, local, and foreign
laws, and regulations thereunder.

 

(iv)                              Binding Obligation.  Each of the Licensing
Contributed License Agreements, and the assignment and contribution thereof
pursuant to this Licensing Contribution Agreement,  constitutes the legal,
valid, and binding payment obligation of the related Licensing Licensee,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, and other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

 

(v)                                 No Consent.  No consent of any Licensing
Licensee is required in connection with the execution, delivery, and performance
of this Licensing Contribution Agreement, except as has been obtained.

 

(vi)                              No Bankrupt Licensees.  To the knowledge of
Licensing, none of the Licensing Licensees is presently the subject of a
bankruptcy proceeding or is insolvent.

 

(vii)                           No Government Licensees.  None of the Licensing
Licensees is a local, state or federal domestic or foreign government, or an
agency, department, or instrumentality thereof.

 

(viii)                        Licenses in Force, No Amendments.  None of the
Licensing Contributed License Agreements has been terminated , rescinded,
amended or modified except as is indicated on the attached Schedule A.

 

(ix)                                No Defenses.  No Licensing Licensee has any
right of rescission, setoff, counterclaim, or defense any Licensing Contributed
License, nor has any been asserted or threatened.

 

(x)                                   Good Title; Liens.  The Licensing
Contributed License Agreements have not been sold, transferred, assigned, or
pledged by Licensing to any Person other than IP Holder, and Licensing is the
licensor under each of the Licensing Contributed License Agreements, which are
free and clear any Liens (other than Permitted Liens), claim or encumbrance of
any Person.  Immediately upon the transfer and assignment thereof to IP Holder,
IP Holder will be the licensor under

 

8

--------------------------------------------------------------------------------


 

each of the Licensing Contributed License Agreements, free and clear of all
Liens and rights of others (other than Permitted Liens).

 

(xi)                                Perfected Liens.  This Licensing
Contribution Agreement creates a valid and continuing security interest (as
defined in the UCC) in the Licensing Contributed License Agreements in favor of
IP Holder, which security interest is prior to all other Liens (other than
Permitted Liens), and is enforceable as such as against creditors of and
purchasers from Licensing.

 

(xii)                             General Intangibles.  The Licensing
Contributed License Agreements constitute “general intangibles” within the
meaning of the UCC.

 

(xiii)                          All Filings Made.  Licensing has caused or will
have caused the filing of all appropriate financing statements and other filings
(including, but not limited to, UCC filings (and relevant foreign equivalents)
and trademark filings (with the United States Patent and Trademark Office and
relevant foreign equivalents)) in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Licensing Contributed License Agreements granted to IP Holder hereunder, or
as otherwise necessary in any jurisdiction to provide third parties with notice
of the transfers and assignments herein contemplated and to perfect the absolute
conveyance of the Licensing Contributed License Agreements from Licensing to IP
Holder on the Closing Date, and no other consent, approval, or order of, or
filing with, any court or governmental body is required to be obtained or made
by Trademark Originator for the consummation of the transactions in the manner
contemplated by this Licensing Contribution Agreement, except such as have been
obtained as of the Closing Date or such as may be required under state
securities laws; provided, however, that if (A) any filing or trademark filing
is not accepted by the relevant governmental authority or is not effective to
provide such notice or to perfect such conveyance, and (B) such nonacceptance or
ineffectiveness would not have a Material Adverse Effect, then such event will
not constitute a breach of this covenant.

 

(xiv)                         Priority.  Other than the security interest
granted to IP Holder pursuant to this Licensing Contribution Agreement,
Licensing has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Licensing Contributed License Agreements. 
Licensing has not authorized the filing of and is not aware of any financing
statements against Licensing that include a description of collateral covering
the Licensing Contributed License Agreements other than any financing statement
relating to the security interest granted to IP Holder hereunder or that has
been terminated.  Licensing is not aware of any judgment or tax lien filings
against Licensing.

 

(xv)                            Lawful Assignment.  The contribution, transfer,
and assignment of the Licensing Contributed License Agreements under this
Licensing Contribution Agreement and the related assignments are not unlawful,
void, or voidable

 

9

--------------------------------------------------------------------------------


 

pursuant to the laws or statutes of any jurisdiction, nor will they result in a
breach, default, conflict, lien, violation of, or material adverse effect upon,
any of the Licensing Contributed License Agreements.

 

(xvi)                         No Adverse Judgments.  No domestic or foreign
court, tribunal, or other official governmental authority, including the United
States Patent and Trademark Office or any foreign equivalent, has entered a
holding, judgment, or decision canceling or otherwise limiting Licensing’s
interest in the Licensing Contributed License Agreements.

 

(xvii)                      No Pending Actions.  No action or proceeding is
pending or, to Licensing’s knowledge, threatened, seeking to limit, cancel, or
question the validity of any material portion of the Licensing Contributed
License Agreements or of Licensing’s rights thereunder, that if adversely
determined would have a Material Adverse Effect.

 

(xviii)                   No Waivers.  No material provision of a Licensing
Contributed License Agreement has been waived in such a manner that such
Licensing Contributed License Agreement fails to meet all of the other
representations and warranties made by Licensing herein with respect thereto.

 

(xix)                           No Delinquency.  None of the Royalty Receivables
payable under any of the Licensing Contributed Licenses is 30 or more days past
due as of the date hereof.

 

(xx)                              Past Defaults.  No material default has
occurred with respect to any of the Licensing Contributed Licenses which has not
been cured by the related licensee as of the date hereof.

 

(xxi)                           Other Defaults.  The execution and
implementation of this Licensing Contribution Agreement will not result in the
breach of any conditions or constitute a default (with or without notice or
lapse of time or both) under any license or agreement constituting any portion
of the Licensing Contributed License Agreements or to which any of the Licensing
Contributed License Agreements is subject.  Neither Licensing nor any person,
firm or corporation associated with or deriving rights in any Licensing
Contributed Licensing Agreement through or from Licensing is in default of any
applicable agreement constituting a portion of the Licensing Contributed License
Agreements.

 

(xxii)                        Advances.  No advances or other charges heretofore
received by Licensing in connection with the Licensing Contributed License
Agreements remain recoupable from any Royalty Receivables by Licensing on or
after the Closing Date, regardless of when advanced or earned.

 

(xxiii)                     Bulk Transfers.  Licensing’s transfer and assignment
of the Licensing Contributed License Agreements hereunder is not subject to the
provisions of the UCC relating to bulk transfers.

 

10

--------------------------------------------------------------------------------


 

(xxiv)                    Quality Control.  Through the Closing Date, Licensing
has examined, monitored (or caused to be examined or monitored) and otherwise
policed (or caused to be policed) the activities of the Licensing Licensees in a
manner and to an extent necessary and sufficient to prevent the abandonment of
any Subject Trademark.

 

(b)                                 The representations and warranties set forth
in this Section 3.03 shall speak as of the execution and delivery of this
Licensing Contribution Agreement, but shall survive the transfer, conveyance,
and assignment of the Licensing Contributed License Agreements to IP Holder.  So
long as any Notes are outstanding, Licensing agrees that (i) each representation
and warranty made by Licensing pursuant to Sections 3.03(a)(xi), (xii), (xiii)
and (xiv) shall survive, and (ii) Licensing shall not waive, by course of
conduct or in writing, any of such representations and warranties.  Upon
discovery by Licensing or IP Holder (including by receipt of notice thereby from
any other Person with respect thereto) of a breach of any of the foregoing
representations and warranties or the occurrence of an event that materially and
adversely affects the interests of IP Holder (or any assignee thereof) in the
Licensing Contributed License Agreements, the party discovering such breach or
event shall give prompt written notice to the other and the Indenture Trustee.

 

(c)                                  Licensing hereby indemnifies and holds
harmless IP Holder for any and all actual costs, expenses, losses, claims,
damages, injury, and liabilities suffered by IP Holder to the extent such actual
cost, expense, loss, claim, damage, injury, or liability results from any breach
by Licensing of the representations and warranties set forth in this Section
3.03, or a licensee being bankrupt as of the Closing Date, with or without the
knowledge of Licensing.

 

ARTICLE IV. COVENANTS OF LICENSING.

 

SECTION 4.01                                    Covenants of Licensing. 
Licensing hereby covenants that:

 

(a)                                  Transaction Documents; Licensing
Contributed License Agreements.  Licensing will perform all of its obligations
under, and otherwise comply with the terms of the Transaction Documents, and
will notify IP Holder, the Issuer and the Indenture Trustee if it becomes aware
of (i) any breach under the Transaction Documents by any party thereto, or (ii)
any claimed material breach, right of offset, or other material claim made or
brought by any Licensing Licensee.

 

(b)                                 Material Agreements.  Licensing will not
extend, amend, or modify any Licensing Contributed License Agreement in any
manner that would (i) impair the enforceability of the Subject License
Agreements or materially adversely affect the ability or right of IP Holder to
collect the Royalty Receivables, or (ii) if after taking such action, the
Prospective Coverage Ratio (calculated on a pro forma basis) would not be
greater than or equal to 110% or, if the Prospective Coverage Ratio is already
equal to or lesser than 110%, the Prospective Coverage Ratio (calculated on a
pro forma basis) would not be greater than the Prospective Coverage Ratio before
taking such action, decrease the amount of the Royalty Receivables, or decrease
the value of the Guarantee Collateral.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Security Interests.  Except for the
conveyances hereunder, Licensing will not sell, pledge, assign, or transfer to
any other Person, or grant, create, incur, assume, or suffer to exist any Lien
(other than Permitted Liens) on any Licensing Contributed License Agreement, or
any interest therein.  Licensing will immediately notify IP Holder and the
Indenture Trustee of the existence of any Lien (other than Permitted Liens) on
any Licensing Contributed License Agreement, and Licensing shall defend the
right, title, and interest of IP Holder in, to, and under the Licensing
Contributed License Agreements against all claims of third parties claiming
through or under Licensing.

 

(d)                                 Delivery of Payments.  Licensing agrees to
deliver in kind upon receipt to the Servicer any and all payments received by
Licensing of royalties under the Licensing Contributed License Agreements as
soon as practicable (but in any event within two Business Days) after receipt
thereof by Licensing from and after the Closing Date.

 

(e)                                  No Impairment.  Licensing shall take no
action, nor omit to take any action, that would impair the rights of IP Holder
in the Licensing Contributed License Agreements, nor shall it reschedule,
revise, offset, or defer payments due on any Licensing Contributed License
Agreement if any such action would have a Material Adverse Effect.

 

(f)                                    Indemnity; Continued Performance. 
Licensing hereby indemnifies and holds harmless IP Holder for any and all actual
costs, expenses, losses, claims, damages, injury, and liabilities relating to
any payments due by the licensor, or offsets against payments due by any
Licensing Licensee, under any of the Licensing Contributed License Agreements.

 

ARTICLE V.

DELIVERY OF GENERAL PARTNERSHIP INTERESTS

 

SECTION 5.01                                    Delivery of General Partnership
Interests.  The execution of this Licensing Contribution Agreement and all other
Transaction Documents, the completion of all filings contemplated hereunder and
thereunder, and the performance of the parties’ obligations hereunder and
thereunder, shall be concurrent with and shall be against delivery of the
increased capital account balance representing the partnership interests of IP
Holder that are designated as general partnership interests (as opposed to
limited partnership interests)  to Licensing.

 

SECTION 5.02                                    Tax-Free Capital Contribution. 
It is the express intent of the parties hereto that the contributions set forth
herein be characterized as tax-free capital contributions within the meaning of
Section 721 of the Internal Revenue Code of 1986, as amended, and that the
related cash distributions on account of the Notes not be treated as part of a
“disguised sale” of the assets contributed to IP Holder, but rather be
characterized, for tax purposes, as a borrowing against such assets within the
meaning of Sections 1.707-5(b) and 1.707-5(f) (Ex. 11) of the Treasury
Regulations.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

MISCELLANEOUS PROVISIONS

 

SECTION 6.01                                    Indemnification.  Licensing
shall indemnify and hold harmless IP Holder, the Issuer, the Indenture Trustee,
and the Noteholders (the “Indemnified Parties”) from and against any and all
costs, expenses, losses, claims, damages, injury, and liabilities to the extent
that such cost, expense, loss, claim, damage, or liability arose out of, and was
imposed upon such Person as a result of the transactions contemplated by this
Licensing Contribution Agreement through the willful misconduct or gross
negligence of Licensing in the performance of its duties under this Licensing
Contribution Agreement, by reason of reckless disregard of its obligations and
duties under this Licensing Contribution Agreement, or by breach of its
representations and warranties under this Licensing Contribution Agreement,
including, but not limited to, any judgment, award, settlement, reasonable
attorneys’ fees, and other costs or expenses incurred in connection with the
defense of any actual or threatened action, proceeding, or claim; provided,
however, that Licensing shall not indemnify any such Person if such acts,
omissions or alleged acts or omissions constitute gross negligence or willful
misconduct by IP Holder, the Issuer, the Indenture Trustee, or any Noteholders. 
In case any such action is brought against a party indemnified under this
Section 6.01 and it notifies Licensing of the commencement thereof, Licensing
will assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party (who may be counsel to Licensing unless there is an unwaivable
conflict of interest as evidenced by an Opinion of Counsel stating such), and
Licensing will not be liable to such indemnified party under this section for
any legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof, other than reasonable costs of
investigation.  This indemnity is in addition to any other indemnity from
Licensing herein.

 

Licensing will be liable for settlement of any claim made against any
Indemnified Party that is made with Licensing’s written consent, which consent
will not be unreasonably withheld.  Licensing will not, with out the prior
written consent of the Indemnified Parties, which consent will not be
unreasonably withheld, settle or compromise any claim, or permit a default under
or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise or consent includes, as an unconditional term thereof,
the giving by the claimant to the applicable Indemnified Party of an
unconditional release from all liability in respect thereof.

 

SECTION 6.02                                    Amendment.  This Licensing
Contribution Agreement may be amended from time to time by IP Holder and
Licensing only in accordance with Section 3.13 of the Indenture.

 

SECTION 6.03                                    Protection of Right, Title and
Interest to Guess? IP.

 

(a)                                  Licensing at its expense shall cause this
Licensing Contribution Agreement, all amendments hereto and/or all financing
statements and continuation statements and any other necessary documents
covering IP Holder’s right, title, and interest to the Licensing Contributed
License Agreements to be promptly recorded, registered, and filed, and at all
times to be kept recorded, registered, and filed, all in such manner and in such
places as may be

 

13

--------------------------------------------------------------------------------


 

required by law fully to preserve and protect the right, title and interest of
IP Holder hereunder to all of the Licensing Contributed License Agreements. 
Licensing shall deliver to IP Holder file-stamped copies of, or filing receipts
for, any document recorded, registered, or filed as provided above as soon as
available following such recording, registration, or filing.  IP Holder shall
cooperate fully with Licensing in connection with the obligations set forth
above and will execute any and all documents reasonably required to fulfill the
intent of this subsection.

 

(b)                                 Within 30 days after Licensing makes any
change in (i) its location of organization under the UCC, or (ii) its name,
identity, or corporate structure that would make any financing statement or
continuation statement filed in accordance with Section 6.03(a) or in Section
2.02 seriously misleading within the meaning of Section 9-507 or 9-508 of the
UCC as in effect in the applicable state, Licensing shall give IP Holder notice
of any such change and shall execute and file such financing statements or
amendments as may be necessary to continue the perfection of IP Holder’s
security interest in the Licensing Contributed License Agreements and the
proceeds thereof.

 

SECTION 6.04                                    Assignment.  Neither party to
this Licensing Contribution Agreement may assign any of its rights, duties, or
obligations hereunder except as contemplated by this section, the Indenture, the
Receivables Contribution Agreement, the Servicing Agreement, the Guess? License
Agreement, the Licensing Contributed License Agreements, and the Guarantee;
provided, however, that simultaneously with the execution and delivery of this
Licensing Contribution Agreement, IP Holder shall assign all of its right,
title, and interest herein to the royalty proceeds from the Subject License
Agreements to the Issuer, and the parties hereto acknowledge that the Issuer
will pledge all of the foregoing and certain other property to the Indenture
Trustee for the benefit of any Noteholders as provided in the granting clause of
the Indenture, to which transfer, assignment, and pledge Licensing hereby
expressly consents.  Licensing agrees to perform its obligations hereunder for
the benefit of the Issuer, and agrees that the Indenture Trustee may enforce the
provisions of this Licensing Contribution Agreement, exercise the rights of IP
Holder and enforce the obligations of Licensing hereunder as they relate to the
Subject IP and the Royalty Receivables without the consent of IP Holder,
provided, however, that the parties hereto, and all assignees hereof acknowledge
and agree or, by taking assignment of any of the benefits hereof, are deemed to
acknowledge and agree, that all remedial actions permitted to be taken under
this Licensing Contribution Agreement are subject to the provisions of Sections
4.02(b) and 6.03(f) of the Guess? License Agreement, Section 5.6 of the
Indenture, Section 5.2(d) of the Receivables Contribution Agreement, and Section
6.6 of the Guarantee.

 

SECTION 6.05                                    Merger or Consolidation of, or
Assumption of the Obligations of, Licensing.

 

(a)                                  Licensing shall not consolidate with or
merge into any other corporation or convey or transfer its properties and assets
substantially as an entirety to any Person, unless:

 

(i)                                     the corporation formed by such
consolidation or into which Licensing is merged or the Person which acquires by
conveyance or transfer the properties and assets of Licensing substantially as
an entirety shall be organized and existing

 

14

--------------------------------------------------------------------------------


 

under the laws of the United States or any State or the District of Columbia,
and, if Licensing is not the surviving entity, shall expressly assume, by an
agreement supplemental hereto, executed and delivered to IP Holder and the
Issuer, in form reasonably satisfactory to IP Holder and the Issuer, the
performance of every covenant and obligation of Licensing hereunder and, prior
to the Termination Date, shall benefit from all the rights granted to Licensing
hereunder in all material respects; and

 

(ii)                                  Licensing shall have delivered to IP
Holder and the Issuer an Officer’s Certificate of Licensing and an Opinion of
Counsel each stating that such consolidation, merger, conveyance, or transfer
and such supplemental agreement comply with this Section 6.05, that such
assumption agreement is enforceable against the assuming party (subject to
customary caveats and assumptions)  and that all conditions precedent herein
provided for relating to such transaction have been complied with.

 

(b)                                 The obligations of Licensing hereunder shall
not be assignable nor shall any Person succeed to the obligations of Licensing
hereunder except in each case in accordance with the provisions of the foregoing
paragraph and of Section 6.04.

 

SECTION 6.06                                    Governing Law.  This Licensing
Contribution Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York, and the obligations, rights and remedies of
the parties hereunder shall be determined in accordance with such laws.

 

SECTION 6.07                                    Submission To Jurisdiction;
Waivers.  Each of Licensing and IP Holder hereby irrevocably and
unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Transaction
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person at its address referred to in Section 6.08 or at such other address
as shall be designated by such Person in a written notice to the other such
Persons;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

15

--------------------------------------------------------------------------------


 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive, or
consequential damages.

 

SECTION 6.08                                            Notices.  All demands,
notices and communications hereunder shall be in writing and shall be deemed to
have been duly given if personally delivered at or mailed by registered mail,
return receipt requested, to:

 

(a)                                  in the case of Licensing, Guess? Licensing,
Inc. 1444 South Alameda Street, Los Angeles, CA 90021;

 

(b)                                 in the case of IP Holder, Guess? IP Holder,
L.P., 1444 South Alameda Street, Los Angeles, CA 90021;

 

(c)                                  in the case of the Issuer, Guess? Royalty
Finance LLC, 2222 Glendale Galleria 2, Glendale, CA 91324; and

 

(d)                                 in the case of the Indenture Trustee, BNY
Midwest Trust Company, 2 North LaSalle Street, Suite 1020, Chicago, IL 60602;

 

or, as to any of such Persons, at such other address as shall be designated by
such Person in a written notice to the other Persons.

 

SECTION 6.09                                    Severability of Provisions.  If
any one or more of the covenants, agreements, provisions or terms of this
Licensing Contribution Agreement shall for any reason whatsoever be held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions and terms of this
Licensing Contribution Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Licensing Contribution Agreement.

 

SECTION 6.10                                    Further Assurances.  Licensing
and IP Holder agree to do and perform, from time to time, any and all acts and
to execute any and all further instruments required or reasonably requested by
the other party hereto or by the Issuer more fully to effect the purposes of
this Licensing Contribution Agreement.

 

SECTION 6.11                                    No Waiver; Cumulative Remedies. 
No failure to exercise and no delay in exercising, on the part of IP Holder, the
Issuer, the Indenture Trustee, or Licensing, of any right, remedy, power, or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power, or privilege.  The rights, remedies, powers, and privileges herein
provided are cumulative and not exhaustive of any rights, remedies, powers and
privileges provided by law.

 

SECTION 6.12                                    Counterparts.  This Licensing
Contribution Agreement may be executed in two or more counterparts (and by
different parties on separate counterparts), each of which shall be an original,
but all of which together shall constitute one and the same instrument.

 

16

--------------------------------------------------------------------------------


 

SECTION 6.13                                    Third-Party Beneficiaries.  This
Licensing Contribution Agreement will inure to the benefit of and be binding
upon the parties signatory hereto and, with regard to the Subject License
Agreements and the Royalty Receivables, the Issuer and the Indenture Trustee for
the benefit of any Noteholders, each of which shall be considered to be a
third-party beneficiary hereof.  Except as otherwise provided in this Licensing
Contribution Agreement, no other Person will have any right or obligation
hereunder.

 

SECTION 6.14                                    Headings.  The headings herein
are for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

 

SECTION 6.15                                    Merger and Integration.  Except
as specifically stated otherwise herein, this Licensing Contribution Agreement
sets forth the entire understanding of the parties relating to the subject
matter hereof, and all prior understandings, written or oral, are superseded by
this Licensing Contribution Agreement.  This Licensing Contribution Agreement
may not be modified, amended, waived or supplemented except as provided herein.

 

SECTION 6.16                                    Force Majeure.  Neither IP
Holder nor Licensing shall be held responsible for any loss, damage, or delay
suffered by the other party owing to any cause that is beyond the reasonable
control of the defaulting party and cannot be attributed to negligence or
willful nonperformance of its obligation.  Such causes include, but are not
limited to, wars, embargoes, riots, civil disturbances, terrorism, fires,
storms, floods, typhoons, earthquakes and other natural calamities, strikes and
labor disputes, government acts and restrictions, and other causes that cannot
be overcome or prevented by due diligence.  Either party wishing to invoke this
section shall give notice to the other party stating the relevant cause.  The
defaulting party shall promptly resume performance of its obligations the moment
such cause or causes cease to operate.

 

SECTION 6.17                                    Nonpetition Covenants. 
Notwithstanding any prior termination of this Licensing Contribution Agreement,
Licensing shall not, prior to the date which is one year and one day after the
Termination Date, with respect to IP Holder or the Issuer, acquiesce, petition,
or otherwise invoke or cause IP Holder or the Issuer to invoke the process of
any court or government authority for the purpose of commencing or sustaining a
case against IP Holder or the Issuer under any federal or state bankruptcy,
insolvency or similar law, or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of IP Holder or the
Issuer or any substantial part of its property, or ordering the winding up or
liquidation of the affairs of IP Holder or the Issuer.

 

SECTION 6.18                                    Interpretation.  As applied to
this Licensing Contribution Agreement, unless the context otherwise requires: 
(a) words in the singular include the plural, and words in the plural include
the singular; (b) reference to a law, statute, rule, regulation, charter, or
bylaws, is deemed to be followed by “as amended from time to time”; (c)
“herein,” “hereof,” and other similar words refer to this Licensing Contribution
Agreement as a whole and not to any particular section, subsection, paragraph,
clause, or other subdivision; (d)  unless otherwise indicated or obvious, all
references to “Section,” “Exhibit,” “Schedule,” “Appendix,” or similar words
refer to the particular Section in or Exhibit, Schedule, Appendix, or similar
item attached to this Licensing Contribution Agreement; (e) “include,”
“includes,” or “including” will be

 

17

--------------------------------------------------------------------------------


 

deemed to be followed, as appropriate, by “, but not limited to,”; (f) the
masculine feminine and neuter genders shall each be deemed to include the
others; (g) “shall,” “will,” or “agrees” are mandatory, and “may” is permissive;
(h) references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; (i) references to agreements and
other contractual instruments include all subsequent amendments thereto or
changes therein entered into in accordance with their respective terms and not
prohibited by this Licensing Contribution Agreement or any other Transaction
Document; and (j) references to Persons include their permitted successors and
assigns.

 

SECTION 6.19                                    Waiver of Jury Trial.  EACH OF
LICENSING AND IP HOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS LICENSING CONTRIBUTION
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Remainder of the page intentionally left blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Licensing Contribution
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

GUESS? IP HOLDER L.P.
as IP Holder 

 

GUESS? LICENSING, INC.
as Licensing 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

 

 

 

 

 

 

ACCEPTED:

 

 

 

GUESS? ROYALTY FINANCE LLC,
not in its individual capacity
but solely as Issuer

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

 

BNY MIDWEST TRUST COMPANY,
not in its individual capacity
but solely as Indenture Trustee

 

 

By:

 

 

Name:

 

Title:

 

 

S-1

--------------------------------------------------------------------------------